Citation Nr: 0205321	
Decision Date: 05/28/02    Archive Date: 06/03/02

DOCKET NO.  00-17 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to an increased initial evaluation for Barrett's 
epithelium, hiatal hernia, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Minnesota Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Bonnie A. Yoon, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1956 to 
February 1959 and from October 1960 to July 1969.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2000 rating decision from the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota, which granted service connection for a digestive 
system condition, characterized as Barrett's epithelium, 
hiatal hernia, and assigned a 10 percent rating effective 
February 9, 1999.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The veteran's service-connected Barrett's epithelium, 
hiatal hernia, is currently manifested by subjective 
complaints of daily stomach discomfort and lack of energy, 
and, at times the veteran experiences dull pain radiating 
from his shoulder to his arms and hand, primarily on the 
right side, but his heartburn and reflux are currently 
controlled by medication.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 
percent for Barrett's epithelium, hiatal hernia, have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 
& Supp. 2001); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.14, 4.114, 
Diagnostic Code 7346 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000 was 
enacted.  This law sets forth requirements for notification 
and assisting a claimant in developing the facts pertinent to 
his or her claim.  See 38 U.S.C.A. §§ 5103, 5103A (West Supp. 
2001); 66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  To the extent the new law and regulations apply 
to the issue currently before the Board, there is no 
prejudice to the appellant in proceeding with this appeal, as 
the appellant has been fully informed as to laws and 
regulations governing his claim, including the requirements 
to substantiate his claim.  

In particular, the veteran was informed, by a January 2001 
letter from the RO, of VA's duties under the VCAA.  The 
veteran has been informed of the criteria for evaluation of 
hiatal hernia.  There is no indication that there is 
additional evidence that should be obtained before proceeding 
with appellate review. 

The veteran contends he is entitled to a higher initial 
evaluation for his service-connected Barrett's epithelium, 
hiatal hernia.  Historically, a June 1999 rating decision 
denied service connection for Barrett's epithelium.  The 
claim was reopened after the veteran provided an evaluation 
from a private physician which indicated that his symptoms 
had been present since at least the 1960's.  A May 2000 
rating decision granted service connection for a digestive 
system condition, and assigned a rating of 10 percent 
disabling.  

Disability ratings are determined by applying the criteria 
set forth in the Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155 (West 1991);  38 C.F.R. § 4.1 
(2001).  Because this is an appeal from an initial grant of 
service connection and originally assigned rating, separate 
ratings may be assigned for separate time periods that are 
under evaluation.  That is, appellate review must consider 
the applicability of "staged ratings" based upon the facts 
found during the time period in question.  Fenderson v. West, 
12 Vet. App. 119 (1999).  In addition, where there is a 
question as to which of two disability evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.

Turning to the evidence of record, the veteran submitted a 
statement in July 2000 in which he argued that the 10 percent 
rating was too low.  He stated that, even though he no longer 
suffered from heartburn and reflux problems because of the 
medication (Prilosec) he had been taking, he will have to 
take this medication for the rest of his life.  Also, the 
veteran stated that the rating did not address the issues of 
daily stomach discomfort and lack of energy and tiredness, as 
well as the times when he experiences a dull pain that 
radiates down from his shoulder into his arms and hand.  This 
pain usually appears on the right side, but sometimes appears 
on the left.

Submitted to the claims file were treatment records from the 
Minneapolis VA Medical Center dated March 2000 to January 
2001.  In June 2000, the veteran was noted to have a history 
of Barrett's esophagus and duodenal ulcer diagnosed about 4 
years ago.  He had been on Prilosec since then and had been 
doing well.  He wanted to get his medications through VA.  It 
was also requested that the veteran be scheduled for an 
endoscopy within one month.  These records also reflect that 
the veteran was concerned about his weight gain and requested 
to join a weight loss group.

The veteran underwent a VA examination in February 2001.  The 
examiner noted that the veteran was diagnosed with Barrett's 
esophagus and underwent endoscopy frequently.  The last 
endoscopic examination in February 2001 showed no evidence of 
Barrett's and no ulcer.  He also had a diagnosis of hiatal 
hernia, which was not originally found on an upper GI series.  
The diagnosis was Barrett's esophagus (by history), hiatal 
hernia, eczema, neurosis and diabetes mellitus.  

For a hiatal hernia, a 60 percent evaluation requires 
symptoms of pain, vomiting, material weight loss and 
hematemesis or melena with moderate anemia or other symptom 
combinations productive of severe impairment of health.  A 30 
percent evaluation is warranted for hiatal hernia with 
persistently recurrent epigastric distress with dysphagia, 
pyrosis and regurgitation accompanied by substernal or arm or 
shoulder pain, productive of a considerable impairment of 
health.  A 10 percent evaluation is warranted for two or more 
of the symptoms for the 30 percent evaluation of less 
severity.  38 C.F.R. § 4.114, Diagnostic Code 7346 (2001).

Ratings under diagnostic codes 7301 to 7329, inclusive, 7331, 
7342, and 7345 to 7348, inclusive, will not be combined with 
each other.  A single evaluation will be assigned under the 
diagnostic code which reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation.  38 C.F.R. § 4.114.

The preponderance of the evidence is against an evaluation in 
excess of 10 percent for Barrett's epithelium, hiatal hernia.  
While the veteran reported having daily stomach discomfort 
and lack of energy, there have been no complaints, reports, 
or evidence of dysphagia noted at any time, and the veteran 
reports that recurrent epigastric symptoms are controlled by 
medication.  Moreover, there have been no reports of pyrosis.  
There were also no further reports of nausea or 
regurgitation.  Furthermore, the veteran only reported having 
occasional dull arm and shoulder pain.  

Considerable impairment of health has also not been 
demonstrated at any time as a result of the veteran's hiatal 
hernia.  Additionally, at the time of his February 2001 VA 
examination, the veteran was noted to show no signs of his 
Barrett's esophagus.  Clinical records dated in 2000 and 2001 
are devoid of complaints of gastric discomfort and are 
consistent with the veteran's report that his symptoms are 
improved with medication.  

The Board has also considered the severity of the service-
connected disability during the entire period from the 
initial assignment of the disability rating to the present 
time.  See Fenderson, 12 Vet. App. at 125-26.  At no time 
during the appeal period has the veteran's disability been 
shown to be more than 10 percent disabling.  Thus, staged 
ratings are not warranted.  

Additionally, the Board has also considered whether this case 
should be referred for consideration of the assignment of an 
extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) 
(2001).  This regulation is for application in exceptional 
cases where the schedular evaluations are found to be 
adequate.  The governing norm is a "finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards".  In the present case, the RO found that the 
veteran's disability did not present such an exceptional or 
unusual disability picture.  There is no indication in the 
record that the veteran's disability has resulted in frequent 
hospitalization. Additionally, marked interference with 
employment, i.e., that which is beyond what is contemplated 
in the assignment of a 10 percent evaluation, is also not 
shown.  Under these circumstances, the Board concludes that 
neither the lay or clinical evidence indicates that the 
veteran's disability warrants referral for consideration of 
an extraschedular evaluation.

Finally, the Board has also considered the doctrine of 
reasonable doubt with respect to whether a rating in excess 
of 10 percent is warranted.  In the regard, the Board has 
found that, as the preponderance of the evidence is against a 
rating in excess of 10 percent, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 
(1990).


ORDER

An initial evaluation in excess of 10 percent for Barrett's 
epithelium, hiatal hernia, is denied.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

